 

Page 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
CIVIL FILE NO. 3:17-CV-37
(CONSOLIDATED WITH CIVIL FILE NO. 3:17-CV-46)

 

UNITED STATE OF AMERICA ex rel.
TARYN HARTNETT, and DANA SHOCHED,

Plaintiff,
Vv. DEPOSITION OF MANOJ KUMAR
PHYSICIANS CHOICE LABORATORY

SERVICES, DOUGLAS SMITH, PHILIP
MCHUGH AND MANOJ KUMAR,

ee eee eee es ese ee

Defendants.

)
On Friday, October 16, 2020, commencing at 8:42 a.m.,

 

the deposition of Manoj Kumar was taken on behalf of the Plaintiff
at the US Attorney's Office, Carillon Building, 227 West Trade
Street, Suite 1650, Charlotte, North Carolina, and was attended by
Counsel as follows:

APPEARANCES:

KATHERINE T. ARMSTRONG, ESQ.
Assistant United States Attorney
US Attorney's Office

227 West Trade Street, Suite 1650
Charlotte, North Carolina 28202
on behalf of the Plaintiff

BO CAUDILL, ESQ.

MATTHEW M. VILLMER, ESQ.

Weaver, Bennett & Bland, PA

196 North Trade Street

Matthews, North Carolina 28105

on behalf of the Defendant Philip McHugh

(Appearances continue)

 

 

 

828-254-9230 ASHEVILLE REPORTING SERVICE 800-357-5007

ars@ashevillereporting.com
Case 3:17-cv-00037-KDB-DCK Document 131-2 Filed 12/22/20 Page 1 of 7
 

 

 

Page 10 Page 11
1 CA Yes, ma'am. 1 services for the Pain Management Centers of
2 Q What do you do? 2 Southern Indiana?
3 A A manage a group of clinics in Asheville. 3 From 2005 to like 2009 -- 2010. Sorry, 2010.
4 Q Asheville, North Carolina? 4 Q Sure, thank you. What type of practice was
5 A Yes, ma'am. 5 the Pain Management Centers of Southern
6 Q What types of clinics do you manage? 6 Indiana?
7 A They are pain clinics. 7 A It was a pain group, ma'am.
8 Q When you say manage, just talk to us generally 8 Q Was that one office location or multiple?
9 about your roles and responsibilities. 9 A It had multiple locations.
10 Administrative role. 10 Q Was there a physician who ran that practice?
11 Q What does that mean? 11 A The owner is the physician.
12 Hiring people, making sure the clinics are 12 Q Who was that?
13 running okay, all facilities are available for 13 A His name was Dr. Kamal Tiwari.
14 the clinicians. Typically that's the role. 14 Q What was your title when you were working for
15 Q Do you have any other prior work experience 15 Pain Management Centers of Southern Indiana?
16 managing medical practices? 16 A It started as HR manager and then after it
17 Yes, ma'am. 17 became manager in the last, I would say, one
18 Q Tell me about that. 18 year.
193 In Indiana it was called Pain Management 19 Q Were you a W2 employee for that practice?
20 Centers of Southern Indiana and then it was 20 Yes, ma'am.
21 Texas Pain Institute in Dallas. In between 21 Q In your role as manager for Pain Management
22 that I've given guidance to a couple of 22 Centers of Southern Indiana, what types of
23 physicians, not as a full-time employee but 23 duties did you perform?
24 just as a consultant. 24 All administrative duties.
25 Q Great. When were you working or providing 25 Q In the context of Pain Management Centers of
Page 12 Page 13
1 Southern Indiana, give us some examples of 1 Dallas?
2 administrative duties. 2 A From 2015, March-April onwards, till 2018
3 A Oversee billing, talk to contractors, hiring 3 January, end.
4 people, making sure facilities are running, 4 Q What type of services did you provide for that
5 making schedules. 5 pain clinic?
6 Q Were you involved in any way, while you were a 6 A Similar administrative services.
7 manager of Pain Management Centers of Indiana, 7 Q What you've already described to us, billing,
8 in the laboratories referral of urine drug 8 contractors, etcetera?
9 testing to outside labs? 9 A Yes, ma'am.
10 A No, ma‘am. 10 Q Were you involved in any way with Texas Pain
11 Q Why did you end up leaving the practice in 11 Institute's referral of urine drug testing to
12 2010? 12 laboratories?
13 It got closed down. 13 A They had -- we had an internal lab. So there
14 Q Why did it get closed down? 14 was nothing going out.
15 Because the owner-physician was indicted for 15 Q But did Pain Management Centers of Southern
16 doing too many -- various reasons, one of 16 Indiana have an in-house lab?
17 which was doing too many procedures. 17 A It did not have an in-house lab.
18 Q Do you recall what happened in his criminal 18 Q Did Pain Management Centers of Southern
193 case? 193 Indiana send all of its patient samples out to
20 A He went to prison for a short period of time. 20 other laboratories for urine drug testing?
21 I did not know how much. 21 A Yes, ma'am.
22 Q Did the practice cease operating at that point 22 Q Do you recall what laboratories that Pain
23 when Dr. Tiwari was indicted? 23 Management Centers of Southern Indiana
24 A Yes, ma'am. 24 physicians were referring to?
25 Q When did you work for Texas Pain Institute in 25 A It was a laboratory based out of Indianapolis.

 

 

 

828-254-9230

ASHEVILLE REPORTING SERVICE

4 (Pages 10 to 13)
800-357-5007

ars@ashevillereporting.com
Case 3:17-cv-00037-KDB-DCK Document 131-2 Filed 12/22/20 Page 2 of 7
 

 

 

Page 26 Page 27
1 CA Geographical area. 1 A Florida.
2 Q What was your geographical area? 2 Q What were those circumstances of that meeting?
3 A Indiana. That's where I was at that time. 3 While working for Pain Management Centers of
4 Q Were you living in Indiana at that point? 4 Southern Indiana, Marcus and Phil and the head
5 A Yes, ma'am. 5 of the -- which I was given to understand at
6 Q Did MK Land Holdings end up getting sales reps 6 that time a partner or doctor -- were setting
7 working under it? 7 up a prescription dispensation ina
8 A It did, one or two. I do not recall how much 8 physician's office. And I was invited out
9 business they were able to drum up. 9 there to see how it works and that's how --
10 Q Do you recall their names? 10 that's the first time I met Marcus Sowinski.
11 No, ma'am. 11 Q What do you mean by a prescription
12 Q Did you approach PCLS about working as a sales 12 dispensation system?
13 representative or manager or did someone from 13 A When you go to a doctor's office, they write a
14 PCLS approach you? 14 prescription to you and then you go to a
15 A I do not recall, ma'am. 15 pharmacy and get it filled. So at that time
16 Q Who at PCLS was involved in negotiating this 16 it was new that you have a pharmacy within the
17 independent contractor agreement with MK Land 17 clinic itself and you could dispense the
18 Holdings? 18 prescriptions right there and then.
193 A I used to talk to only two people at PCLS and 193 Q Who invited you to come see this prescription
20 I do not recall who talked about the contract 20 dispensing system?
21 and how much, but the two people were Marcus 21 A I'm hazy on how it happened and which one it
22 Sowinski and Phil McHugh. 22 was, but I used to talk to only two people,
23 Q When did you first meet Marcus Sowinski? 23 Marcus and Phil.
24 In 2008 or 2009. I'm not sure right now. 24 Q So you don't recall who invited you to go see
25 Q Where did you meet him? 25 the system?

Page 28 Page 29
1 No, matam, it's very long back. 1 were being utilized as a source for immediate
2 Q Why did they invite you to come see this 2 qualitative results and that is something --
3 system? 3 those cups were something Phil was selling. I
4 A They were doing regular sales. I guess that's 4 do not know how we got -- how he came to know
5 why they invited me, because they saw the -- I 5 about me or who introduced us. So that is the
6 presumed they realized that we had a large 6 first time I met him and he assisted us in
7 practice and it can be successful. 7 procuring the cups for our clinic and doing --
8 Q Did the Pain Managements Centers for Southern 8 guided the staff. He came and visited once to
9 Indiana ever end up doing a prescription 9 guide us in how it should be done.
10 dispensing system in-house? 10 Q Just to confirm, when you say we, you're
11 A No, ma'am. 11 talking about the Pain Management Centers ---
12 Q Do you remember the name of the clinic where 12 A Yes, ma'am.
13 you went to see the demonstration? 13 Q Thank you, of Southern Indiana?
14 A No, ma'am. 14 A Yes, ma'am.
15 Q When was the first time you spoke to Phil 15 Q Doe you remember the year when Mr. McHugh came
16 McHugh? 16 and, as you described, showed your staff how
17 A I do not recall the date and -- maybe 2008 or 17 to use the cups at Pain Management Center?
18 ‘09, somewhere around that time. I don't 18 A No, ma'am.
193 recall when. 193 Q Do you know if Mr. McHugh was an owner of PCLS
20 Q What were the circumstances of you meeting Mr. 20 at the time he came to the clinic with the
21 McHugh? 21 cups?
22 A I do not recall, ma'am. The only thing I have 22 A From what I know, PCLS did not exist at that
23 a hazy memory and what I can put together is 23 time.
24 that at Pain Management Centers of Southern 24 Q What's your understanding of when PCLS came
25 25 into existence?

Indiana at that time urine drug testing cups

 

 

828-254-9230

ASHEVILLE REPORTING SERVICE

8 (Pages 26 to 29)
800-357-5007

ars@ashevillereporting.com
Case 3:17-cv-00037-KDB-DCK Document 131-2 Filed 12/22/20 Page 3 of 7

 
 

Page 34

Like I said, there were only two people I
talked to and I can not say who exactly it
was, but it was just the two of them I talked
to.

Page 35

of them who used to talk to me, but --
possibly that was what I meant. I do not
recall what I -- what was in my mind at that

time ten years back, ma'am.

 

 

5 If you will, turn to the second page of the 5 Q What did you mean by "could possibly influence

6 email. I'm looking at Paragraph —- Point 2, 6 in some way"?

7 Sales. The first sentence indicates that you 7 A I think that's more of a sales talk because --

8 are not seeking new physicians and there are 8 how you present and how well you present is --

9 those that you have already signed on. What 9 you -- as a sales person, you portray the best

10 do you mean by that? 10 side about whatever you are trying to sell.

11 I do not recall what I meant at that time, but 11 So that's just a figure of speech, ma'am.

12 after reading it, it appears that I had 12 Q Possibly influenced to do what?

13 already signed on one or two clients. Who 13 I can not say what I meant that time, ma'am.

14 they were, I do not know. I don't remember. 14 I really can not.

15 Who were you referring to when you state, 15 Q Were you referring to your role as a sales

16 “Those that I personally know and could 16 representative in selling doctors on PCLS'

17 possibly influence in some way"? 17 urine drug testing?

18 Possibly the doctors who called me to ask me 18 BY MR. CAUDILL:

193 things and these I've elaborated later. For 193 Objection. He says he doesn't remember.

20 example, the family practices in Arkansas who 20 DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:

21 is communicating with me on EMIRS. I think 21 Q You can answer.

22 that should be EMRs. There was another doctor 22 A I really do not know what I meant at that

23 who had split from Pain Management Centers and 23 time, ma'am, because the decisions of are the

24 had started his practice in Columbus, Indiana. 24 physician himself.

25 He was talking to me. So there were a couple 25 Q What did you mean when you said, "Shah, who
Page 36 Page 37

1 will go the way I advise"? 1 labs keep going to -- their reps whose job is

2 I can't really say what I meant that time, 2 to go to doctors' offices and plan

3 ma'am, because I was consulting with him. So 3 (inaudible).

4 I was telling him pros and cons about 4 Q What is MD Logic?

5 different things and -- but the decision is of 5 I think that is an EMR, but I'm not sure.

6 the physician. So I think it was just a 6 Q When you were presenting urine drug testing

7 figure of speech. 7 options to Dr. Shah, were you also at that

8 Were you advising Dr. Shah on urine drug 8 time working as a sales representative for

9 testing laboratories? 9 PCLS?

10 Not advising, presenting them to him because 10 A Possibly, yes. I'm not sure on the time when

11 he was aware of the others as well. He was 11 I started providing services to Dr. Shah.

12 aware of (inaudible) and comprehensive pain 12 Q Did you ever tell Dr. Shah that your company

13 consultants we were sending. He had other 13 MK Land Holdings had entered into an

14 laboratories coming to talk to him about it 14 independent contractor agreement with PCLS?

15 and I also presented it to him. 15 A I do not recall distinctly whether it was, but

16 What other laboratories did he have coming to 16 I've always been open about wherever I work to

17 talk to him about urine drug testing? 17 let them know that I am working with somebody

18 Definitely the ones that was giving -- 18 else as well. So I must have -- must have

193 providing services in comprehensive -- not -- 193 informed them that I'm working with PCLS also.

20 Pain Management Centers of Southern Indiana. 20 Q I know you said you must have, but sitting

21 I'm not recalling the name of the Indiana, 21 here today you don't recall?

22 Indianapolis-based -- the lab. Then 22 A I do not, ma'am.

23 Millennium was there everywhere and is 23 BY MR. CAUDILL:

24 everywhere, Quest. There are a bunch -- AGES 24 Objection to the form. You can answer.

25 -- there are a bunch of labs. 25 BY THE DEPONENT:

I mean, these

 

 

828-254-9230

ASHEVILLE REPORTING SERVICE

10 (Pages 34 to 37)
800-357-5007

ars@ashevillereporting.com
Case 3:17-cv-00037-KDB-DCK Document 131-2 Filed 12/22/20 Page 4 of 7

 
 

Page 66

Dr. Shah.

Page 67

By May 31, 2013, did MHS stop working with Dr.

 

 

2 Q So when you stated earlier that the reason Dr. 2 Masimore's practice?
3 Shah and Avicenna were not listed on Schedule 3 A Once I moved to Charlotte, the only work I was
4 C could be that the practice had stopped 4 effectively doing for them was payroll.
5 operating, that was speculation, correct? 5 Q I appreciate that. I'm not talking about your
6 A Yes, ma'am, I said it could be. 6 work for Dr. Masimore. But Schedules C lists,
7 Q Going back to Page 2 of the employment 7 it appears, several accounts of MHS and this
8 agreement which is Exhibit 4, there's a 8 contract states that by May 31st of 2013 MHS
9 Subparagraph C -- little C. Just take a 9 cease its activities related to Dr. Masimore's
10 moment and read that for me to yourself. I 10 practice, correct?
11 didn't mean for you to read it out loud. I'm 11 A Yes, ma'am.
12 going to ask you some questions about it. 12 Q Did that happen?
13 BY MS. OWEN: 13 A No, ma'am.
14 Which exhibit? 14 Q Why not?
15 BY MS. ARMSTRONG: 15 A It was my understanding that these -- these
16 Four. 16 clients will continue with MHS. That's why
17 DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG: 17 PCLS continued paying for them all the while.
18 Q Are you through? 18 Q Did anyone at PCLS discuss this paragraph with
19 A Yes, ma'am. 19 you?
20 Q So Subparagraph C states, "For the period of 20 A No, ma'am.
21 March 1, 2013, through May 31, 2013, it is 21 Q Did you read it prior to signing the
22 expected that Employee bring to a conclusion 22 employment agreement?
23 any and all activities with such clients while 23 No, ma'am.
24 working in the capacity as owner of MHS," and 24 Q Did you read through the agreement generally
25 it's referring to the clients on Schedule C. 25 before signing it?
Page 68 Page 69
1 A No, ma'am. 1 of conduct ever provided to you?
2 Q Why not? 2 BY MR. CAUDILL:
3 A I did not go word-by-word. 3 Objection to the form,
4 Q Do you know who drafted this agreement? 4 BY THE DEPONENT:
5 A I do not know who at PCLS drafted it. 5 I do not recall, ma'am.
6 Q If you flip to Page 10, who signed this 6 DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
7 employment agreement on behalf of PCLS? 7 Q Did you read through this Schedule E before
8 Phil McHugh. 8 you signed the contract?
9 Q Keep flipping forward to -- it is Page 1 of 9 I don't think so, ma'am,
10 Schedule E kind of near the back. 10 Q Again, why did you not read through Schedule
11 A Yes, ma'am. 11 E?
12 Q I'm paraphrasing here, but there's a paragraph 12 BY MR. CAUDILL:
13 that indicates PCLS has adopted written 13 Objection to the form. You can answer.
14 policies -- certain compliance policies for 14 BY THE DEPONENT:
15 its personnel. Were you ever provided with 15 I have no answer to that, ma'am,
16 any copies of written policies from PCLS$? 16 DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
17 A I don't recall. 17 Q It does look like on the last page, Page 5,
18 Q There's also a sales and marketing standard of 18 that your signature appears here, is that
19 conduct referenced in Schedule E. Can you 19 correct?
20 tell us what that is? 20 Yes, ma'am.
21 A It is part of the code of ethics, Schedule E. an Q Did your employment with PCLS ever come to an
22 Q Do you recall PCLS' sales and marketing 22 end?
23 standard of conduct? 23 In 2015.
24 A Yes, ma'am. 24 Q Do you recall the date and the month in 2015?
25 Q Was a copy of the sales and marketing standard 28 No, ma'am.

 

 

828-254-9230

ASHEVILLE REPORTING SERVICE

18 (Pages 66 to 69)
800-357-5007

ars@ashevillereporting.com
Case 3:17-cv-00037-KDB-DCK Document 131-2 Filed 12/22/20 Page 5 of 7

 
 

Page 102

Dr. Johnson's meeting in Pennsylvania?

Page 103

metabolites.

 

 

2 A Dr. Johnson wanted to know about how to set up 2 Q Dr. Johnson was interested in learning more

3 a laboratory in his office to do presumptive 3 about a lab to do presumptive testing. Did he

4 testing. And since I had knowledge about 4 reach out to the company, to PCLS, about this?

5 that, I was asked to go and advise him. 5 A I was not working with PCLS that time. The --

6 Q What is presumptive testing? 6 the rep for Dr. Johnson was Elan Colen from

7 Analyzer. Presumptive testing could be a 7 Florida and the lead came through him and

8 urine cup or an analyzer, ma'am. 8 that's how I got roped in to talk to his

9 Q Just to simplify it even more, what is 9 client about an analyzer.

10 presumptive testing? What are you testing 10 Q When you say you weren't working at PCLS, you

11 when you refer to presumptive testing? 11 mean you weren't working as a W2 employee at

12 A Presumptive testing for urine toxicology. 12 that time?

13 Q Is presumptive testing qualitative or 13 A Yes, ma'am.

14 quantitative? 14 Q But you were working as a channel partner?

15 A Qualitative. 15 I'm not certain about the time, but it appears

16 Q Qualitative testing means you're looking for 16 so.

17 what? 17 Q Do you recall anything specific about what Mr.

18 A Positives and negatives. 18 Colen told you about Dr. Johnson's needs?

193 Q The presence of a substance? 193 A No, I do not recall specifically what he told

20 A Or an absence of a substance. 20 me.

21 Q Did --- 21 Q You mentioned analyzers. Tell us more about

22 A Sorry. The qualification there is that it has 22 analyzers. What is an analyzer?

23 a lot of false-positives and false-negatives. 23 A An analyzer is a lab equipment to do amino

24 Q Presumptive testing does? 24 acid testing.

25 A Yes, ma'am, and it does not talk about 25 Q Is it something that a doctor could set up and
Page 104 Page 105

1 use in his or her practice? 1 analyzers.

2 A That is something a doctor could set up to use 2 Q When were you working for Clinical Lab

3 in a -- in his or her practice to reduce the 3 Solutions -- Solutions did you say?

4 cost or to reduce the number of confirmations 4 A Clinical Lab -- I do not remember the exact

5 that they have to send for. 5 name of the company. It was based out of

6 Q What do you mean by confirmations? 6 California. This was four or five months in

7 Quantitative testing as you had specified. 7 2010 August to 2011, beginning, something like

8 Q What is involved in setting up an analyzer lab 8 that, ma'am.

9 in a physician's clinic? 9 Q Did you have any ownership interest in that

10 A Three aspects are required. The first is a 10 company?

11 license, the second is a director, and the 11 A No, ma'am.

12 third is an analyzer. 12 Q What specifically was your role with Clinical

13 Q Prior to meeting with Dr. Johnson, have you 13 Laboratory Services?

14 had experience setting up analyzer labs in 14 A To coordinate the setting up of a laboratory.

15 physician practices? 15 Q Prior to joining that company, Clinical Lab

16 A Yes, ma'am. 16 Services, did you have any experience in

17 Q Tell me about that. 17 setting up analyzer labs?

18 For six months I was working with a company 18 A No, ma'am.

193 called Clinical Lab Services whose job was to 193 Q How did you get trained to do that?

20 set up laboratories in doctors offices -- set 20 A On-job training.

21 up laboratories. They may or may not be in 21 Q During your time with Clinical Laboratory

22 doctors' offices. 22 Services, about how many analyzer labs did you

23 Q Other than a doctor's office, where would you 23 work on setting up? Not to completion, just

24 find an analyzer lab? 24 how many analyzer lab projects were you

25 A In the regular lab also there will be 25 working on?

 

 

828-254-9230

ASHEVILLE REPORTING SERVICE

27 (Pages 102 to 105)
800-357-5007

ars@ashevillereporting.com
Case 3:17-cv-00037-KDB-DCK Document 131-2 Filed 12/22/20 Page 6 of 7

 
 

Page 122

Services to set up the lab for him. He wanted
to buy the -- they would provide the director.
They would set up the lab, that is policies

and procedures, it was certification.

Page 123

I do not know why he came. Possibly because
the rep who had referred this account was a
part of the channel partners and Phil at that

time was in charge of marketing or everything.

 

 

5 Q What do you recall your involvement being with 5 I do not now. And maybe that is how they had
6 Dr. Johnson after he signed up with CLC? 6 come to him and that's why he wanted to
7 A After he signed up with CLC? 7 participate in that meeting.
8 Q I think you just said he would sign up with 8 DIRECT EXAMINATION RESUMED BY MS. ARMSTRONG:
9 CLC or the vendor. 9 Q Again, that was all just conjecture, is that
10 A At that stage, I did not know what -- what 10 correct?
11 involvement will I have. So my only intention 11 Yes, absolutely.
12 was to go and meet with him and explain to him 12 Q Did you invite Mr. McHugh to this meeting with
13 all that was required and present him these 13 Dr. Johnson?
14 contracts from other companies. 14 A I think it possibly is the other way around.
15 Q Were you providing him with options from 15 I do not know Dr. Johnson. Dr. Johnson has
16 various companies or just CLC? 16 been sent to me from PCLS.
17 I knew of only CLC that time. 17 Q Did you and Mr. McHugh have any conversations
18 Q At this time you were not longer working for 18 about Dr. Johnson before you met with him in
193 CLC? 193 2012?
20 A I was not working for CLC that time. 20 A I don't remember, ma'am.
21 Q Why did Mr. McHugh come to this meeting with 21 Q Does the name Steve Glenn sound familiar to
22 you? 22 you?
23 BY MR. CAUDILL: 23 Say it again, ma'am.
24 Objection to form. You can answer. 24 Q Steve Glenn, is that familiar?
25 BY THE DEPONENT: 25 I've forgotten the name.
Page 124 Page 125
1 Q Is it possible that he is one of Dr. Johnson's 1 three or four thousand dollars to help him get
2 administrative employees or staff? 2 this all together. We signed an agreement and
3 A Could be. 3 he -- I think he sent a first payment. After
4 Q Do you recall if you ever met or communicated 4 that his payment did not come. So it's --
5 with Mr. Glenn about the analyzer? 5 well, it was put in a stall.
6 A I communicated a couple of times because he 6 Q During your first meeting with Dr. Johnson,
7 was the one who was responsible to get the 7 was there any discussion about him sending
8 paperwork and money, etcetera, everything. So 8 samples to PCLS for confirmatory testing?
9 he was my main person to contact. 9 A No, ma'am.
10 Q When you met with Dr. Johnson, what was his 10 Q That didn't come up at all during your initial
11 response to the information you provided about 11 conversation?
12 setting up an in-house analyzer lab? 12 A No, ma'am.
13 He was very interested in setting it up. 13 Q At the time you met with Dr. Johnson, was he a
14 Q Did he have questions about it? 14 customer of PCLS?
15 I don't recall, but he must have had questions 15 A I do not know, ma'am.
16 at that time, ma'am. 16 Q Was Elan Colen a sales rep for any other urine
17 Q What happened after your initial meeting with 17 diagnostic testing laboratories that you're
18 Dr. Johnson in terms of the analyzer lab set- 18 aware of?
193 up? 193 Please say it again.
20 A I don't distinctly recall, but I do know that 20 Q Yes, I want to make sure I understand the
21 he signed up with the lab setting up company 21 players. Elan Colen was a rep for PCLS, is
22 who started his paperwork for the licensure. 22 that correct?
23 He set up an agreement with me to pay me over 23 A He was the rep of another channel partner.
24 four installments for -- three or four 24 Q Was he also a sales rep for any other urine
25 25

installments and I was supposed to get paid

 

drug testing labs?

 

828-254-9230

ASHEVILLE REPORTING SERVICE

32 (Pages 122 to 125)
800-357-5007

ars@ashevillereporting.com
Case 3:17-cv-00037-KDB-DCK Document 131-2 Filed 12/22/20 Page 7 of 7

 
